Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 1 of 9 PageID# 2880




                             EXHIBIT 16
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 2 of 9 PageID# 2881

  Becka, Lyle                                              November 6, 2018

                                                                           1
                    IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF VIRGINIA

         ------------------------------------x

         NORTHSTAR AVIATION, LLC, et al.,          :

          Plaintiffs/Counterclaim Defendants,: Civil Action

                      vs.                          : No. 1:18cv191-

         ALDEN BURT ALBERTO,                       : TSE-JFA

           Defendant/Counterclaim Plaintiff. :

         ------------------------------------x



                    VIDEOTAPED DEPOSITION OF LYLE BECKA

                               McLean, Virginia

                         Tuesday, November 6, 2018

                                   9:32 a.m.




         Reported by:    Elizabeth Mingione, RPR

         Job No.:    44471




                        Henderson Legal Services, Inc.
  202-220-4158                          www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 3 of 9 PageID# 2882

  Becka, Lyle                                                                                                November 6, 2018
                                                                                                                  2 (Pages 2 to 5)
                                                              2                                                                           4
     1                                                                 1
     2
               Videotaped deposition of LYLE BECKA, held at            2
                                                                                             ALSO PRESENT
     3
         the offices of Berenzweig Leonard, LLP, 8300                  3
                                                                                            Nancy Holmstock, Videographer
     4
         Greensboro Drive, Suite 1250, McLean, Virginia,               4
                                                                                                Alden Burt Alberto
     5
         commencing at 9:32 a.m., Tuesday, November 6, 2018,           5
     6
         before Elizabeth Mingione, Registered Professional            6
     7
         Reporter and Notary Public for the Commonwealth of            7
     8
         Virginia.                                                     8

     9                                                                 9

    10                                                            10

    11                                                            11

    12                                                            12

    13                                                            13

    14                                                            14

    15                                                            15

    16                                                            16

    17                                                            17

    18                                                            18

    19                                                            19

    20                                                            20

    21                                                            21

    22                                                            22




                                                              3                                                                           5
     1
          A P P E A R A N C E S O F C O U N S E L:                 1
                                                                                          CONTENTS
     2
          ON BEHALF OF PLAINTIFF:                                  2
                                                                                        WITNESS: LYLE BECKA
     3
                DUNLAP, BENNETT & LUDWIG                           3
                                                                           EXAMINATION BY:                                      PAGE
     4
                Kevin T. Streit, Esquire                           4
                                                                           Mr. Johnson .................................... 7
     5
                8003 Franklin Farms Drive, Suite 220               5

     6
                Richmond, Virginia 23229                           6
                                                                                             * * *
     7
                (804) 620-7262                                     7

     8
                Kstreit@dbllawyers.com                             8
                                                                                        DEPOSITION EXHIBITS
     9                                                             9
                                                                           NUMBER              DESCRIPTION                         PAGE
    10
          ON BEHALF OF THE DEFENDANT:                             10
                                                                           Exhibit 1 Bonus Payments Document NSA014873 .. 70
    11
               BERENZWEIG LEONARD                                 11
                                                                           Exhibit 2 Text Messages ...................... 85
    12
               Nicholas R. Johnson, Esquire                       12
                                                                           Exhibit 3 Employment Agreement ............... 96
    13
               Declan C. Leonard, Esquire                         13
                                                                           Exhibit 4 E-Mail October 26, 2017,
    14
               Clyde Findley, Esquire                             14
                                                                                    Alberto_05054 ...................... 140
    15
               David B. Deitch, Esquire                           15
                                                                           Exhibit 5 E-Mail October 27, 2017, NSA001091 . 145
    16
               8300 Greensboro Drive, Suite 1250                  16
                                                                           Exhibit 6 E-Mail November 6, 2017, NSA015060 . 151
    17
               McLean, Virginia 22102                             17
                                                                           Exhibit 7 E-Mail March 12, 2018, NSA011855 ... 167
    18
               (703) 760-0402                                     18
                                                                           Exhibit 8 E-Mail, November 21, 2017, NSA011925 180
    19
               Njohnson@berenzweiglaw.com                         19
                                                                           Exhibit 9 Contracts and Business Projections,
    20
               Dleonard@berenzweiglaw.com                         20
                                                                                    NSA012940 .......................... 185
    21
               Cfindley@berenzweiglaw.com                         21
                                                                           Exhibit 10 NorthStar Financial Statements .... 199
    22
               Ddeitch@berenzweiglaw.com                          22




                                     Henderson Legal Services, Inc.
  202-220-4158                                       www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 4 of 9 PageID# 2883

  Becka, Lyle                                                                                        November 6, 2018
                                                                                                         3 (Pages 6 to 9)
                                                                  6                                                                8
     1
                     PROCEEDINGS                                       1
                                                                           in the Eastern District of Virginia?
     2
                  VIDEOGRAPHER: This is video number 1 in              2
                                                                              A.   I do.
     3
         the video recorded deposition of Lyle Becka, taken by         3
                                                                              Q.   Okay. Mr. Becka, have you ever had your
     4
         defendant's counsel in the matter of NorthStar                4
                                                                           deposition taken before?
     5
         Aviation, LLC, et al., Plaintiffs/counterclaim                5
                                                                              A.   I have not.
     6
         defendants, versus Alden Burt Alberto,                        6
                                                                              Q.   Have you ever testified in a court of law?
     7
         defendant/counterclaim plaintiff, pending before the          7
                                                                              A.   I have not.
     8
         United States District Court for the Eastern of --            8
                                                                              Q.   Okay. You sat in for Ali's deposition, so
     9
         excuse me, for the Eastern District of Virginia, Civil        9
                                                                           you kind of know the drill, but --
    10
         Action Number 1:18cv191.                                     10
                                                                              A.   I did.
    11
                  This deposition is being held at the law            11
                                                                              Q.   -- the most important thing about today is
    12
         office of Bertzwinger -- Berenzweig Leonard located at       12
                                                                           that you and I understand each other. If I ask a
    13
         8300 Greensboro Drive, McLean, Virginia, on November         13
                                                                           question and you don't understand it, please just say
    14
         6, 2018. The time is 9:32 a.m. My name is Nancy              14
                                                                           so, and I'm happy to rephrase.
    15
         Holmstock, video operator representing the firm of           15
                                                                              A.   Okay.
    16
         Henderson Legal Services. Court reporter today is Liz        16
                                                                              Q.   Everything that you are saying today is
    17
         Mingione in association with Henderson Legal Services.       17
                                                                           being transcribed by a court reporter, so you must
    18
                  For the record, will counsel now please             18
                                                                           respond verbally and audibly. You understand that you
    19
         introduce themselves and whom they represent.                19
                                                                           are here testifying under oath, and that you must
    20
                  MR. JOHNSON: Good morning. Nick Johnson             20
                                                                           testify truthfully. You understand that, right?
    21
         with the law firm of Berenzweig Leonard, representing        21
                                                                              A.   I do.
    22
         Mr. Alberto.                                                 22
                                                                              Q.   Okay. If at any point throughout the


                                                                  7                                                                9
     1
                  MR. LEONARD: Declan Leonard for the                  1
                                                                           course of today's deposition you need to take a break,
     2
         defendant/counterplaintiff Reno Alberto.                      2
                                                                           I'm happy to do so, restroom, water, what have you.
     3
                  MR. FINLEY: And Clyde Findley, also for              3
                                                                           My only request is that if there is a question
     4
         defendant Alden Burt Alberto.                                 4
                                                                           pending, I'd request that you answer the question and
     5
                  VIDEOGRAPHER: Will the court reporter                5
                                                                           then we can take a break. Is that fair?
     6
         please administer the oath.                                   6
                                                                              A.   That is fair.
     7
                          - - -                                        7
                                                                              Q.   Okay. Throughout the course of today's
     8
         Whereupon,                                                    8
                                                                           deposition, NorthStar's counsel may make various
     9
                         LYLE BECKA,                                   9
                                                                           objections to preserve the record. But unless you are
    10
                  having been first duly sworn was                    10
                                                                           directed not to respond, you understand that you need
    11
                  examined and testified as follows:                  11
                                                                           to answer my questions?
    12
                           - - -                                      12
                                                                              A.   I do.
    13
                        EXAMINATION CONDUCTED                         13
                                                                              Q.   Okay. Let's just first start with who you
    14
                  BY MR. JOHNSON:                                     14
                                                                           talked to in preparation for today's deposition.
    15
             Q.     Good morning, Mr. Becka.                          15
                                                                           Other than counsel, who did you talk to about today's
    16
             A.    Good morning.                                      16
                                                                           deposition?
    17
             Q.     Can you please state your name for the            17
                                                                              A.   Just counsel.
    18
         record.                                                      18
                                                                              Q.   Okay. Did you talk to Dr. Ahmed about
    19
             A.    Lyle Becka.                                        19
                                                                           today's deposition?
    20
             Q.     Mr. Becka, you understand that you are here       20
                                                                              A.   No.
    21
         today to be deposed in the matter of NorthStar               21
                                                                              Q.   Okay. What about Salem AlDhaheri?
    22
         Aviation versus Alden Burt Alberto, currently pending        22
                                                                              A.   I did not.




                                         Henderson Legal Services, Inc.
  202-220-4158                                           www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 5 of 9 PageID# 2884

  Becka, Lyle                                                                                        November 6, 2018
                                                                                                    5 (Pages 14 to 17)
                                                              14                                                                 16
     1
         performance under that contract?                           1
                                                                            A.     Yes.
     2
            A.   No.                                                2
                                                                            Q.       How much time did you spend talking about
     3
            Q.    Okay. Is this litigation affecting the            3
                                                                         this litigation?
     4
         staffing of that contract?                                 4
                                                                            A.     Not that long, maybe a minute.
     5
            A.   No.                                                5
                                                                            Q.       Did you indicate to General Toumajan that
     6
            Q.    How is this litigation affecting your             6
                                                                         he could be a witness in this case?
     7
         performance, if at all, under the UAE contract?            7
                                                                            A.     No.
     8
            A.   It is not.                                         8
                                                                            Q.       What about Bell, have you talked to anyone
     9
            Q.    Okay. What about subcontractors? Have you         9
                                                                         at Bell about this litigation?
    10
         talked to any of your subcontractors about this           10
                                                                            A.     I made them aware of it. Yes.
    11
         litigation?                                               11
                                                                            Q.       Who did you talk to?
    12
            A.   I may have.                                       12
                                                                            A.     Robert Dompka.
    13
            Q.    Okay.                                            13
                                                                            Q.       And what is his position?
    14
            A.   Just to state that --                             14
                                                                            A.     He is director of programs, I believe.
    15
            Q.    I'm sorry?                                       15
                                                                            Q.       And when did you talk to Mr. Tompko?
    16
            A.   Just to state that, you know, we are in           16
                                                                            A.     Dompka.
    17
         litigation.                                               17
                                                                            Q.       Tompka. When did you talk to Mr. Tompka?
    18
            Q.    Okay. Did they ask or did you volunteer          18
                                                                            A.     It would have been March of 2018.
    19
         this information?                                         19
                                                                            Q.       Okay. So shortly after the lawsuit was
    20
            A.   They may have asked.                              20
                                                                         filed?
    21
            Q.    Okay.                                            21
                                                                            A.     Yes.
    22
            A.   I can't remember exactly who I spoke to.          22
                                                                            Q.       Okay. And why did you talk to Mr. Dompka


                                                              15                                                                 17
     1
            Q.    You don't remember who you talked to?             1
                                                                        about this litigation?
     2
            A.    Not in total. No.                                 2
                                                                           A.     We were in discussions about the path
     3
            Q.    Okay. When you were having discussions            3
                                                                        forward between NorthStar and Bell, and I figured they
     4
         with General Toumajan, did you talk about Reno             4
                                                                        need to be aware of it.
     5
         specifically?                                              5
                                                                           Q.     Was that relationship damaged in some way?
     6
            A.    Obviously I would have if he's the                6
                                                                           A.     It was.
     7
         defendant in the case.                                     7
                                                                           Q.     And what do you mean by that? Elaborate.
     8
            Q.    And what did you say about Reno?                  8
                                                                           A.     It was. They had very much planned to move
     9
            A.    I said we have a pending lawsuit against          9
                                                                        ahead without NorthStar on several fronts. When I
    10
         Reno.                                                     10
                                                                        went to Dubai air show, the -- their managing director
    11
            Q.    And that's it?                                   11
                                                                        for Middle East sales, he actually made the comment to
    12
            A.    Hmm.                                             12
                                                                        me that I made his life more difficult because he had
    13
            Q.    You didn't say anything about how he was as      13
                                                                        already planned on this course of action of moving
    14
         CEO?                                                      14
                                                                        ahead without NorthStar. And with me coming back now,
    15
            A.    Well, he knew he was the CEO.                    15
                                                                        he had to think about how Bell was going to react.
    16
            Q.    Okay. Did you say anything about your            16
                                                                           Q.     What's the current status of the situation
    17
         impressions on Reno as the CEO?                           17
                                                                        with Bell?
    18
            A.    No.                                              18
                                                                           A.     We have a good relationship with Bell. We
    19
            Q.    How long was the conversation?                   19
                                                                        are working together in certain areas. In certain
    20
            A.    Probably five minutes.                           20
                                                                        areas we are working apart, but we have a good
    21
            Q.    Did you talk about things other than this        21
                                                                        relationship with Bell.
    22
         litigation?                                               22
                                                                           Q.     Did you lose any opportunities with Bell?




                                         Henderson Legal Services, Inc.
  202-220-4158                                           www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 6 of 9 PageID# 2885

  Becka, Lyle                                                                                        November 6, 2018
                                                                                                   6 (Pages 18 to 21)
                                                             18                                                                20
     1
            A.   It's hard to tell.                                1
                                                                       ask about it?
     2
            Q.    Can you identify one?                            2
                                                                          A.   He may have asked about it. I don't
     3
            A.   Not that -- no, not today I can't.                3
                                                                       remember the exact conversation.
     4
            Q.    Okay. What are the projects that you are         4
                                                                          Q.      What's your understanding as to how
     5
         working with Bell on since Mr. Alberto left the           5
                                                                       Mr. Bardawil learned about it?
     6
         company?                                                  6
                                                                          A.   I think he may have asked what's happening
     7
            A.   A project for the UAE Armed Forces and a          7
                                                                       with Reno.
     8
         project in Iraq.                                          8
                                                                          Q.      And what was your response?
     9
            Q.    Have those contracts been awarded?               9
                                                                          A.   I said, well, we have a -- you know, we are
    10
            A.   They have not.                                   10
                                                                       pending litigation with Reno, so --
    11
            Q.    Sorry?                                          11
                                                                          Q.      And that's it?
    12
            A.   They have not.                                   12
                                                                          A.   Pretty much. Yeah.
    13
            Q.    Okay. Do they have -- have those                13
                                                                          Q.      Have you talked to anyone that used to work
    14
         governments issued an anticipated award date?            14
                                                                       at Presidential Airways about this litigation?
    15
            A.   For the UAE, it's anticipated to be              15
                                                                          A.   Richard Pere.
    16
         December.                                                16
                                                                          Q.      Anyone else?
    17
            Q.    Okay. And what's the value of that              17
                                                                          A.   Not that I can think of. No.
    18
         opportunity with UAE?                                    18
                                                                          Q.      And, I'm sorry, Rich O'Pare, you said?
    19
            A.   Approximately 62.7 million.                      19
                                                                          A.   Pere.
    20
            Q.    How do you feel about your chances to win       20
                                                                          Q.      Pere. Okay. When did you talk to Mr.
    21
         that contract?                                           21
                                                                       Pere?
    22
            A.   99 percent.                                      22
                                                                          A.   Probably in the spring.


                                                             19                                                                21
     1
            Q.    What about Iraq?                                 1
                                                                          Q.   And tell me about the conversation with Mr.
     2
            A.   Iraq, we feel good about it. With the             2
                                                                       Pere about this litigation.
     3
         changes in government, it's hard to tell but --           3
                                                                          A.   Primarily that we had litigation moving
     4
            Q.    What's the value of that contract?               4
                                                                       forward.
     5
            A.   168 million.                                      5
                                                                          Q.   How have you described the litigation?
     6
            Q.    And so those are the two opportunities that      6
                                                                          A.   In what?
     7
         you are pursuing with Bell, UAE and Iraq?                 7
                                                                          Q.   Well, did you say it's going well? Did you
     8
            A.   Yes.                                              8
                                                                       say it's going poorly? How did you describe it?
     9
            Q.    Any others?                                      9
                                                                          A.   It was -- it was fairly early on that I had
    10
            A.   Not at this point.                               10
                                                                       the conversation with him because, you know, we just
    11
            Q.    Okay. Is it fair to say that you have a         11
                                                                       filed it in -- was it February. So it would have been
    12
         pretty good relationship with Bell now?                  12
                                                                       fairly early on. Probably said I feel good about it
    13
            A.   We do have a good relationship with Bell         13
                                                                       because we are in the right.
    14
         now.                                                     14
                                                                          Q.   What about Erik Prince? Have you talked to
    15
            Q.    Okay. Have you ever talked to Philip            15
                                                                       Erik Prince about this litigation?
    16
         Bardawil?                                                16
                                                                          A.   Yes.
    17
            A.   Um-hmm.                                          17
                                                                          Q.   When?
    18
            Q.    Did you talk to Mr. Bardawil about this         18
                                                                          A.   Last month.
    19
         litigation?                                              19
                                                                          Q.   Tell me about that conversation.
    20
            A.   I told him it was -- that we had the case        20
                                                                          A.   I gave him an update of the fact that we
    21
         pending. Yes.                                            21
                                                                       are under litigation, and the value of it. And it was
    22
            Q.    Did he volunteer that information or did he     22
                                                                       part of an overall conversation I had with him last




                                      Henderson Legal Services, Inc.
  202-220-4158                                        www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 7 of 9 PageID# 2886

  Becka, Lyle                                                                                        November 6, 2018
                                                                                                15 (Pages 54 to 57)
                                                               54                                                           56
     1
         of that services agreement?                                 1
                                                                             Q.    Have you ever talked to the sheikh about
     2
           A.     It was a vehicle to get NorthStar started.         2
                                                                         the services agreement?
     3
            Q.    What's the status of that services                 3
                                                                             A.    No.
     4
         agreement?                                                  4
                                                                             Q.    Have you ever talked to Salem about the
     5
           A.     I would imagine it's no longer valid.              5
                                                                         services agreement?
     6
            Q.    What makes you think that?                         6
                                                                             A.    No.
     7
           A.     If R2 is no longer a going concern, then           7
                                                                             Q.    Have you ever talked to Magda about the
     8
         how can it be a valid agreement.                            8
                                                                         services agreement?
     9
            Q.    Are you aware of that agreement ever being         9
                                                                             A.    No.
    10
         terminated?                                                10
                                                                             Q.    Does magda still work for the company?
    11
           A.     I'm not. No.                                      11
                                                                             A.    I don't know. Which company?
    12
            Q.    When did you first learn about that               12
                                                                             Q.    NorthStar.
    13
         agreement?                                                 13
                                                                             A.    She never worked for NorthStar.
    14
           A.     I remember parts of it back in 2012.              14
                                                                             Q.    Okay. Who does she work for?
    15
            Q.    Were you presented with the agreement?            15
                                                                             A.    I assume Rotana Jet. I don't know.
    16
           A.     I think mostly because we were trying to          16
                                                                             Q.    Okay. How long were you employed by
    17
         figure out what -- what prices we would pay for            17
                                                                         NorthStar?
    18
         services and how much we would pay for hangar rent.        18
                                                                             A.    Until -- whenever it started, until
    19
            Q.    And why would you need to reference that          19
                                                                         September 2017.
    20
         agreement then?                                            20
                                                                             Q.    And you subsequently obviously have been
    21
           A.     I'm sorry?                                        21
                                                                         reemployed by NorthStar, right?
    22
            Q.    I just don't understand why you would need        22
                                                                             A.    Yes.


                                                               55                                                           57
     1
         to reference a services agreement for determining           1
                                                                            Q.    I'll just refer to that time frame from
     2
         rent?                                                       2
                                                                         when the company was formed, until September 2017,
     3
            A.    It was in there.                                   3
                                                                         just as your initial employment.
     4
            Q.    Okay. And so you personally reviewed the           4
                                                                            A.    Okay.
     5
         agreement?                                                  5
                                                                            Q.    With NorthStar. During your initial
     6
            A.    I don't remember seeing all of it at the           6
                                                                         employment with NorthStar, was Dr. Ahmed, or the
     7
         time.                                                       7
                                                                         sheikh, was he involved in running the company?
     8
            Q.    But it's your understanding that the               8
                                                                            A.    Not that I know of.
     9
         services agreement provided that one of the parties to      9
                                                                            Q.    Okay. Are you aware of him performing any
    10
         that agreement was to provide rent or provide a leased     10
                                                                         services for the company?
    11
         space?                                                     11
                                                                            A.    I wouldn't know.
    12
            A.    Yes.                                              12
                                                                            Q.    Okay. Sitting here today, can you think
    13
            Q.    Okay. And which company was that?                 13
                                                                         of --
    14
            A.    Rotana.                                           14
                                                                            A.    You are talking initial employment.
    15
            Q.    Okay. Is it your understanding that the           15
                                                                            Q.    Yes. Yes.
    16
         parties operated and performed consistent with that        16
                                                                            A.    No.
    17
         services agreement?                                        17
                                                                            Q.    Okay. So sitting here today, you can't
    18
                 MR. STREIT: Objection to form.                     18
                                                                         think of a single thing that he did?
    19
            A.    I don't know.                                     19
                                                                            A.    I would expect that he -- given his
    20
            Q.    Are you aware of them not performing under        20
                                                                         connections, I would expect that he was involved in
    21
         that agreement?                                            21
                                                                         securing the contract and forming NorthStar and
    22
            A.    I don't know.                                     22
                                                                         providing some weight to the NorthStar organization.




                                        Henderson Legal Services, Inc.
  202-220-4158                                          www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 8 of 9 PageID# 2887

  Becka, Lyle                                                                                             November 6, 2018
                                                                                                36 (Pages 138 to 141)
                                                                  138                                                               140
     1
            Q.     Okay. But you communicated with the State             1
                                                                                Q.      Up to Dr. Said?
     2
         Department in response to Mr. Alberto's letter to the           2
                                                                                A.     Yes.
     3
         State Department, right?                                        3
                                                                                Q.      Okay. Since being reemployed, how would
     4
            A.    We sent the letter. We sent our letter                 4
                                                                             you characterize or how would you describe Dr. Saif's
     5
         changing the management representative and the change           5
                                                                             involvement in the company?
     6
         of office location.                                             6
                                                                                A.     He is interested and engaged. He has
     7
            Q.     Okay. And that was accepted, right?                   7
                                                                             communicated with the UAE government. He also
     8
                  MR. STREIT: Object to the form.                        8
                                                                             approves every expenditure.
     9
            A.    I believe so.                                          9
                                                                                Q.      Okay. And were there any other changes to
    10
            Q.     That change was approved by the State                10
                                                                             company operations that took place after you were
    11
         Department?                                                    11
                                                                             reemployed?
    12
            A.    I believe so. Yes.                                    12
                                                                                A.     Could you explain in a little more detail?
    13
            Q.     Okay. Okay. And you didn't lose any                  13
                                                                                Q.      Sure. You know what, let me hand you a
    14
         business as a result of the letter that Mr. Alberto            14
                                                                             document, actually. I would like this to be marked as
    15
         sent?                                                          15
                                                                             Exhibit 4.
    16
            A.    Not that I know of.                                   16
                                                                                              - - -
    17
            Q.     Okay. And what about the letter to the UAE           17
                                                                                       (A document was marked as Deposition
    18
         AF? You didn't lose any business as a result of that           18
                                                                             Exhibit 4.)
    19
         letter either, right?                                          19
                                                                                              - - -
    20
            A.    I wouldn't know.                                      20
                                                                                       BY MR. JOHNSON:
    21
            Q.     Well sitting here today, can you identify            21
                                                                                Q.      Mr. Becka, do you recognize this document?
    22
         any specific business that you lost as a result of the         22
                                                                                A.     It appears to be an e-mail from Kate


                                                                  139                                                               141
     1
         letter that Mr. Alberto sent to the UAE AF?                     1
                                                                             Beckley to NorthStar staff.
     2
             A.    I can't identify any business that we lost.           2
                                                                                Q.     And you received this e-mail, right?
     3
         Was there a potential business that we could have had           3
                                                                                A.     I don't believe did.
     4
         otherwise, I don't know.                                        4
                                                                                Q.     If you look at the "To" line on the second
     5
             Q.    Okay. But you can't identify any business             5
                                                                             line in between Chad Krueger and Robert T, that's your
     6
         or potential business, right?                                   6
                                                                             name, right?
     7
             A.    Not that I know of.                                   7
                                                                                A.     It is my name there, but at the time,
     8
             Q.    Okay. When you were -- well, strike that.             8
                                                                             October 26, I don't think I had access to NorthStar
     9
                  What was your start date when you were                 9
                                                                             e-mail.
    10
         rehired -- when you were rehired?                              10
                                                                                Q.     Okay. So when did you regain access to
    11
             A.    October 27th.                                        11
                                                                             NorthStar e-mail?
    12
             Q.    And what was your position when you were             12
                                                                                A.     It would have been likely the 27th or the
    13
         rehired?                                                       13
                                                                             Sunday.
    14
             A.    Vice President Operations, I believe.                14
                                                                                Q.     Okay. And when you regained access did you
    15
             Q.    Okay. Is that equivalent to CEO?                     15
                                                                             then have access to the e-mails that were sent to you
    16
             A.    No.                                                  16
                                                                             prior to that date?
    17
             Q.    Okay. Is there a CEO of NorthStar?                   17
                                                                                A.     Probably.
    18
             A.    No.                                                  18
                                                                                Q.     Okay. So, I mean, if you were --
    19
             Q.    Okay. Who do you report to?                          19
                                                                                A.     I don't know. It may have -- my e-mail
    20
             A.    Dr. Bin Saif.                                        20
                                                                             mailbox may have been shut off so it wouldn't accept.
    21
             Q.    Do you anticipate hiring a CEO?                      21
                                                                             I don't know.
    22
             A.    I don't know yet. That will be up to him.            22
                                                                                Q.     Okay. Okay. Well, the e-mail itself, if




                                           Henderson Legal Services, Inc.
  202-220-4158                                             www.hendersonlegalservices.com
Case 1:18-cv-00191-TSE-JFA Document 168-2 Filed 01/04/19 Page 9 of 9 PageID# 2888

  Becka, Lyle                                                                                           November 6, 2018
                                                                                              50 (Pages 194 to 197)
                                                                  194                                                             196
     1
         under that opportunity with Bell?                               1
                                                                             the exact.
     2
            A.   Could be anyone.                                        2
                                                                                Q.   Okay. So --
     3
            Q.      Okay. UAE?                                           3
                                                                                A.   Yeah.
     4
            A.   No.                                                     4
                                                                                Q.   The person that -- and, I'm sorry, so was
     5
            Q.      Okay. Would this be with the Middle East             5
                                                                             it Terry or Reno that sent the e-mail?
     6
         or where?                                                       6
                                                                                A.   I don't know.
     7
            A.   If you read this, this is -- this is                    7
                                                                                Q.   Okay.
     8
         originally limited, the scope is originally limited in          8
                                                                                A.   I don't remember. I've seen it, but I've
     9
         the teaming agreement to the MENA region, but it could          9
                                                                             seen a lot of things, so I'd have to go back and --
    10
         have been opened up to other areas.                            10
                                                                                Q.   But sitting here today, you can't recall
    11
            Q.      Okay.                                               11
                                                                             who it was?
    12
            A.   It's crawl, walk, run.                                 12
                                                                                A.   I can't remember who it was.
    13
            Q.      Okay. The next full paragraph talks about           13
                                                                                Q.   Okay.
    14
         an opportunity with the government of Kuwait. What's           14
                                                                                A.   I've looked at too many documents.
    15
         the status of that?                                            15
                                                                                Q.   As you sit here today, can you identify any
    16
            A.   That is stalled at this point in time.                 16
                                                                             contracts that NorthStar has lost as a result of Mr.
    17
            Q.      What's your understanding as to why it's            17
                                                                             Alberto's conduct?
    18
         stalled?                                                       18
                                                                                A.   Physical contracts, no.
    19
            A.   Because I haven't done anything with it.               19
                                                                                Q.   As you sit here today, can you identify any
    20
            Q.      Is that the same Kuwait opportunity that's          20
                                                                             contracts that NorthStar has lost as a result of
    21
         referenced in the complaint in this litigation?                21
                                                                             Vulcan's alleged conduct?
    22
            A.   Yes.                                                   22
                                                                                A.   No.


                                                                  195                                                             197
     1
            Q.      Are you aware of any -- strike that.                 1
                                                                                Q.   Prior to you being reemployed by NorthStar,
     2
                 What specifically are you aware of Mr.                  2
                                                                             you were previously not involved in preparation of the
     3
         Alberto doing to interfere with that opportunity with           3
                                                                             company's financial statements, right?
     4
         Kuwait?                                                         4
                                                                                A.   That is correct.
     5
            A.   I would have to go back and recheck, but I              5
                                                                                Q.   Once you were reemployed, were you then
     6
         believe it was primarily limited to a request to stop           6
                                                                             involved in the preparation of the company's financial
     7
         any and all work with Kuwait with the representative            7
                                                                             statements?
     8
         at the time.                                                    8
                                                                                A.   Somewhat.
     9
            Q.      Mr. Alberto said that?                               9
                                                                                Q.   Okay. Were you involved in preparing the
    10
            A.   I don't remember if it was Mr. Alberto or              10
                                                                             company's 2017 financial statement?
    11
         Mr. Key.                                                       11
                                                                                A.   Extremely limited.
    12
            Q.      Okay. So the evidence that you have of Mr.          12
                                                                                Q.   What was your involvement?
    13
         Alberto interfering with an opportunity with Kuwait is         13
                                                                                A.   Generally providing this and providing any
    14
         an e-mail from either him or Mr. Key alleging to stop          14
                                                                             documentation that they had asked for.
    15
         work?                                                          15
                                                                                Q.   Did you personally interface with -- well,
    16
            A.   I would have to go back and look. I don't              16
                                                                             let me go back. Deloitte prepared the company's
    17
         remember off the top of my head what is there.                 17
                                                                             financial statements, right?
    18
            Q.      And is it your understanding that that              18
                                                                                A.   That's correct.
    19
         e-mail was sent to someone who was a representative of         19
                                                                                Q.   Did you personally interface with
    20
         the government of Kuwait?                                      20
                                                                             representatives of Deloitte?
    21
            A.   I believe he was a representative of or                21
                                                                                A.   I did.
    22
         ties with the government of Kuwait. I don't remember           22
                                                                                Q.   Okay. And who did you interface with?




                                             Henderson Legal Services, Inc.
  202-220-4158                                               www.hendersonlegalservices.com
